Per Curiam.
This suit was brought to recover damages for personal injuries. The trial resulted in a verdict for the plaintiff Marian Behlen for $10,500 and a verdict for her husband, William F. Behlen, for $1,500. The defendants obtained a rule to show cause. They write down four reasons for a new trial. Our examination of the reasons and the testimony sent up with the rule lead us to the conclusion that there is no sufficient reason for disturbing the verdict of the jury. The plaintiff Marian Behlen was injured, the sacro-iliac joint was knocked out of place with other injuries sustained. She was operated upon by Dr. Charles EL Jaeger, a specialist in bone and joint diseases called orthopedic, at the Lenox Hill Hospital, New York. He testified that he warned her strictly against doing anything that necessitates stooping, lifting things, even the slightest stooping movement is apt to redisloeate the sacro-iliac joint. He also said it was impossible to say how long that condition will continue to exist. His charge for the operation was $250.
The rule to show cause is discharged.